Exhibit 10.5

 

WATERGATE OFFICE TOWERS

EMERYVILLE TOWER III

EMERYVILLE, CALIFORNIA

 

OFFICE LEASE AGREEMENT

 

BETWEEN

 

CA-EMERYVILLE PROPERTIES LIMITED PARTNERSHIP, a Delaware limited partnership

(“LANDLORD”)

 

AND NEUROBIOLOGICAL TECHNOLOGIES, INC., a Delaware

corporation

(“TENANT”)

 



--------------------------------------------------------------------------------

OFFICE LEASE AGREEMENT

 

THIS OFFICE LEASE AGREEMENT (the “Lease”) is made and entered into as of the
22nd day of April, 2005, by and between CA-EMERYVILLE PROPERTIES LIMITED
PARTNERSHIP, a Delaware limited partnership (“Landlord”) and NEUROBIOLOGICAL
TECHNOLOGIES, INC., a Delaware corporation (“Tenant”). The following exhibits
and attachments are incorporated into and made a part of the Lease: Exhibit A
(Outline and Location of Premises), Exhibit B (Expenses and Taxes), Exhibit C
(Work Letter), Exhibit D (Commencement Letter), Exhibit E (Building Rules and
Regulations), Exhibit F (Additional Provisions) and Exhibit G (Parking
Agreement).

 

1. Basic Lease Information.

 

  1.01 “Building” shall mean the building located at 2000 Powell Street,
Emeryville, California, commonly known as Emeryville Tower III. “Rentable Square
Footage of the Building” is deemed to be 367,793 square feet.

 

  1.02 “Premises” shall mean the area shown on Exhibit A to this Lease. The
Premises is located on the 8th floor and known as suite 800. If the Premises
include one or more floors in their entirety, all corridors and restroom
facilities located on such full floor(s) shall be considered park of the
Premises. The “Rentable Square Footage of the Premises” is deemed to be 9,650
square feet. Landlord and Tenant stipulate and agree that the Rentable Square
Footage of the Building and the Rentable Square Footage of the Premises are
correct.

 

  1.03 “Base Rent”:

 

Period or Months of Term

--------------------------------------------------------------------------------

  

Annual Rate Per

Square Foot

--------------------------------------------------------------------------------

   Monthly Base Rent


--------------------------------------------------------------------------------

1 – 12

   $ 22.80    $ 18,335.00

13 – 24

   $ 23.52    $ 18,914.00

25 – 36

   $ 24.24    $ 19,493.00

37 – 48

   $ 24.96    $ 20,072.00

49 – 60

   $ 25.68    $ 20,651.00

61 – 63

   $ 26.40    $ 21,230.00

 

Notwithstanding anything contained in the Lease to the contrary, as long as
Tenant is not in default beyond any applicable cure period under the terms of
the Lease, Tenant shall be entitled to an abatement of Base Rent in the amount
of $18,335.00 per month for 3 consecutive full calendar months of the Lease
Term, beginning with the 1st full calendar month of the Lease Term (the “Initial
Base Rent Abatement Period”). The total amount of Base Rent abated during the
Initial Base Rent Abatement Period shall equal $55,005.00 (the “Initial Abated
Base Rent”). In the event Tenant is in default beyond any applicable cure period

 



--------------------------------------------------------------------------------

at any time during the Lease Term or any extensions thereof, all Initial Abated
Base Rent shall immediately become due and payable. The payment by Tenant of the
Initial Abated Base Rent in the event of a default shall not limit or affect any
of Landlord’s other rights, pursuant to this Lease or at law or in equity.
During the Initial Base Rent Abatement Period, only Base Rent shall be abated,
and all Additional Rent and other costs and charges specified in this Lease
shall remain as due and payable pursuant to the provisions of this Lease.

 

Notwithstanding anything contained in the Lease to the contrary, as long as
Tenant is not in default beyond any applicable cure period under the terms of
the Lease, Tenant shall be entitled to an additional abatement of Base Rent in
the amount of $18,914.00 per month for 2 consecutive full calendar months of the
Lease Term, beginning with the 13th full calendar month of the Lease Term (the
“Second Base Rent Abatement Period”). The total amount of Base Rent abated
during the Second Base Rent Abatement Period shall equal $37,828.00 (the “Second
Abated Base Rent”). In the event Tenant is in default beyond any applicable cure
period at any time during the Lease Term or any extensions thereof, the Second
Abated Base Rent shall immediately become due and payable. The payment by Tenant
of the Second Abated Base Rent in the event of a default shall not limit or
affect any of Landlord’s other rights, pursuant to this Lease or at law or in
equity. During the Second Base Rent Abatement Period, only Base Rent shall be
abated, and all Additional Rent and other costs and charges specified in this
Lease shall remain as due and payable pursuant to the provisions of this Lease.

 

  1.04 “Tenant’s Pro Rata Share”: 2.6237%.

 

  1.05 “Base Year” for Taxes (defined in Exhibit B): 2005; “Base Year” for
Expenses (defined in Exhibit B): 2005.

 

  1.06 “Term”: A period of 63 months and 0 days. Subject to Section 3, the Term
shall commence on July 1, 2005 (the “Commencement Date”) and, unless terminated
early in accordance with this Lease, end on September 30, 2010 (the “Termination
Date”).

 

  1.07 “Allowance(s)”: None.

 

  1.08 “Security Deposit”: $52,000.00, subject to reduction as more fully
described in Section 6.

 

  1.09 “Guarantor(s)”: There are no Guarantors at this time.

 

  1.10 “Broker(s)”: Alan Bernier of Aegis Realty Partners.

 

  1.11 “Permitted Use”: General office use; provided that in no event shall the
Premises, or any portion of the Premises, be used for the operation of (i) a
quick printing business; and (ii) a full table service, sit-down restaurant
selling Mexican food and/or South American style food.

 

3



--------------------------------------------------------------------------------

 

  1.12 “Notice Address(es)”:

 

Landlord:    Tenant: CA-Emeryville Properties Limited Partnership    (The
Premises) c/o Equity Office Management, L.L.C.      One Market, Spear Tower,
Suite 600      San Francisco. California 94105      Attn: Property Manager     

 

A copy of any notices to Landlord shall be sent to Equity Office, One Market,
Spear Tower, Suite 600, San Francisco, California 94105, Attn: San Francisco
Regional Counsel.

 

  1.13 “Business Day(s)” are Monday through Friday of each week, exclusive of
New Year’s Day, Presidents Day, Memorial Day, Independence Day, Labor Day,
Thanksgiving Day and Christmas Day (“Holidays”). Landlord may designate
additional Holidays that are commonly recognized by other office buildings in
the area where the Building is located. “Building Service Hours” are 8:00 a.m.
to 6:00 p.m. on Business Days.

 

  1.14 “Landlord Work” means the work, if any, that Landlord is obligated to
perform in the Premises pursuant to a separate agreement (the “Work Letter”), if
any, attached to this Lease as Exhibit C.

 

  1.15 “Property” means the Building and the parcel(s) of land on which it is
located and, at Landlord’s discretion, the parking facilities and other
improvements, if any, serving the Building and the parcel(s) of land on which
they are located.

 

2. Lease Grant.

 

The Premises are hereby leased to Tenant from Landlord, together with the right
to use any portions of the Property that are designated by Landlord for the
common use of tenants and others (the “Common Areas”).

 

3. Adjustment of Commencement Date; Possession.

 

  3.01 If Landlord is required to perform Landlord Work prior to the
Commencement Date: (a) the date set forth in Section 1.06 as the Commencement
Date shall instead be defined as the “Target Commencement Date”; (b) the actual
Commencement Date shall be the date on which the Landlord Work is Substantially
Complete (defined below); and (c) the Termination Date will be the last day of
the Term as determined based upon the actual Commencement Date. Landlord’s
failure to Substantially Complete the Landlord Work by the Target Commencement
Date shall not be a default by Landlord or otherwise render

 

4



--------------------------------------------------------------------------------

Landlord liable for damages. Promptly after the determination of the
Commencement Date, Landlord and Tenant shall enter into a commencement letter
agreement in the form attached as Exhibit D. Tenant’s failure to execute and
return the commencement letter, or to provide written objection to the
statements contained in the letter, within 30 days after the date of the letter
shall be deemed an approval by Tenant of the statements contained therein. If
the Termination Date does not fall on the last day of a calendar month, Landlord
and Tenant may elect to adjust the Termination Date to the last day of the
calendar month in which the Termination Date occurs by the mutual execution of a
commencement letter agreement setting forth such adjusted date. The Landlord
Work shall be deemed to be “Substantially Complete” on the date that all
Landlord Work has been performed, other than any details of construction,
mechanical adjustment or any other similar matter, the non-completion of which
does not materially interfere with Tenant’s use of the Premises. If Landlord is
delayed in the performance of the Landlord Work as a result of the acts or
omissions of Tenant, the Tenant Related Parties (defined in Section 13) or their
respective contractors or vendors, including, without limitation, changes
requested by Tenant to approved plans, Tenant’s failure to comply with any of
its obligations under this Lease, or the specification of any materials or
equipment with long lead times (a “Tenant Delay”), the Landlord Work shall be
deemed to be Substantially Complete on the date that Landlord could reasonably
have been expected to Substantially Complete the Landlord Work absent any Tenant
Delay.

 

  3.02 If the Commencement Date has not occurred on or before the Outside
Completion Date (defined below), Tenant shall be entitled to a rent abatement
following the Commencement Date of $611.60 for every day in the period beginning
on the Outside Completion Date and ending on the Commencement Date. The “Outside
Completion Date” shall mean the date which is 120 days after the later of the
date this Lease is properly executed and delivered by Tenant, the date all
prepaid rental, and Security Deposits and Guaranties required sunder this Lease
are delivered to Landlord. Landlord and Tenant acknowledge and agree that: (i)
the determination of the Commencement Date shall take into consideration the
effect of any Tenant Delays by Tenant; and (ii) the Outside Completion Date
shall be postponed by the number of days the Commencement Date is delayed due to
events of Force Majeure.

 

  3.03 Subject to Landlord’s obligation, if any, to perform Landlord Work, the
Premises are accepted by Tenant in “as is” condition and configuration without
any representations or warranties by Landlord. By taking possession of the
Premises, Tenant agrees that the Premises are in good order and satisfactory
condition. Landlord shall not be liable for a failure to deliver possession of
the Premises or any other space due to the holdover or unlawful possession of
such space by another party, however Landlord shall use reasonable efforts to
obtain possession of the space. The commencement date for the space, in such
event, shall be postponed until the date Landlord delivers possession of the
Premises to Tenant free from occupancy by any party. If Tenant takes possession
of the Premises before the Commencement Date, such possession shall be subject
to the terms and

 

5



--------------------------------------------------------------------------------

conditions of this Lease and Tenant shall pay Rent (defined in Section 4.01) to
Landlord for each day of possession before the Commencement Date. However,
except for the cost of services requested by Tenant (e.g., freight elevator
usage), Tenant shall not be required to pay Rent for any days of possession
before the Commencement Date during which Tenant, with the approval of Landlord,
is in possession of the Premises for the sole purpose of performing improvements
or installing furniture, equipment or other personal property.

 

4. Rent.

 

  4.01 Tenant shall pay Landlord, without any setoff or deduction, unless
expressly set forth in this Lease, all Base Rent and Additional Rent due for the
Term (collectively referred to as “Rent”). “Additional Rent” means all sums
(exclusive of Base Rent) that Tenant is required to pay Landlord under this
Lease. Tenant shall pay and be liable for all rental, sales and use taxes (but
excluding income taxes), if any, imposed upon or measured by Rent. Base Rent and
recurring monthly charges of Additional Rent shall be due and payable in advance
on the first day of each calendar month without notice or demand, provided that
the installment of Base Rent for the fourth full calendar month of the Term, and
the first monthly installment of Additional Rent for Expenses and Taxes, shall
be payable upon the execution of this Lease by Tenant. All other items of Rent
shall be due and payable by Tenant on or before 30 days after billing by
Landlord. Rent shall be made payable to the entity, and sent to the address,
Landlord designates and shall be made by good and sufficient check or by other
means acceptable to Landlord. Tenant shall pay Landlord an administration fee
equal to 5% of all past due Rent, provided that Tenant shall be entitled to a
grace period of 5 days for the first 2 late payments of Rent in a calendar year.
In addition, past due Rent shall accrue interest at 12% per annum. Landlord’s
acceptance of less than the correct amount of Rent shall be considered a payment
on account of the earliest Rent due. Rent for any partial month during the Term
shall be prorated. No endorsement or statement on a check or letter accompanying
payment shall be considered an accord and satisfaction. Tenant’s covenant to pay
Rent is independent of every other covenant in this Lease.

 

  4.02 Tenant shall pay Tenant’s Pro Rata Share of Taxes and Expenses in
accordance with Exhibit B of this Lease.

 

5. Compliance with Laws; Use.

 

The Premises shall be used for the Permitted Use and for no other use
whatsoever. Tenant shall comply with all statutes, codes, ordinances, orders,
rules and regulations of any municipal or governmental entity whether in effect
now or later, including the Americans with Disabilities Act (“Law(s)”),
regarding the operation of Tenant’s business and the use, condition,
configuration and occupancy of the Premises. in addition, Tenant shall, at its
sole cost and expense, promptly comply with any Laws that relate to the “Base
Building” (defined below), but only to the extent such obligations are triggered
by Tenant’s use of the Premises, other than for general office use, or
Alterations or improvements in the Premises performed or requested by

 

6



--------------------------------------------------------------------------------

Tenant. “Base Building” shall include the structural portions of the Building,
the public restrooms and the Building mechanical, electrical and plumbing
systems and equipment located in the internal core of the Building on the floor
or floors on which the Premises are located. Tenant shall promptly provide
Landlord with copies of any notices it receives regarding an alleged violation
of Law. Tenant shall comply with the rules and regulations of the Building
attached as Exhibit E and such other reasonable rules and regulations adopted by
Landlord from time to time, including rules and regulations for the performance
of Alterations (defined in Section 9).

 

6. Security Deposit.

 

The Security Deposit shall be delivered to Landlord upon the execution of this
Lease by Tenant and held by Landlord without liability for interest (unless
required by Law) as security for the performance of Tenant’s obligations. The
Security Deposit is not an advance payment of Rent or a measure of damages.
Landlord may use all or a portion of the Security Deposit to satisfy past due
Rent, to cure any Default (defined in Section 18) by Tenant, or to satisfy any
other loss or damage resulting from Tenant’s Default as provided in Section 19.
if Landlord uses any portion of the Security Deposit, Tenant shall, within 5
days after demand, restore the Security Deposit to its original amount. Landlord
shall return any unapplied portion of the Security Deposit to Tenant within 45
days after the later to occur of: (a) determination of the final Rent due from
Tenant; or (b) the later to occur of the Termination Date or the date Tenant
surrenders the Premises to Landlord in compliance with Section 25. Landlord may
assign the Security Deposit to a successor or transferee and, following the
assignment, Landlord shall have no further liability for the return of the
Security Deposit. Landlord shall not be required to keep the Security Deposit
separate from its other accounts. Tenant hereby waives the provisions of Section
1950.7 of the California Civil Code, or any similar or successor Laws now or
hereinafter in effect.

 

  6.01 Subject to the remaining terms of this Section 6, and provided Tenant has
timely paid all Rent due under this Lease during the 12 month period immediately
preceding the effective date of any reduction of the Security Deposit and can
demonstrate a net worth equal to or greater than Tenant’s net worth as of the
date of this Lease (with evidence reasonably satisfactory to Landlord), Tenant
shall have the right to reduce the amount of the Security Deposit so that the
new Security Deposit amount will be $35,000.00 effective as of the first
anniversary of the Commencement Date. Notwithstanding anything to the contrary
contained herein, if Tenant has been in default at any time prior to the
effective date of any reduction and has failed to cure such default within any
applicable cure period, then Tenant shall have no further right to reduce the
amount of the Security Deposit as described herein.

 

  6.02 If Tenant is entitled to a reduction in the Security Deposit, Tenant
shall provide Landlord with written notice requesting that the Security Deposit
be reduced as provided above (the “Reduction Notice”). If Tenant provides
Landlord with a Reduction Notice, and Tenant is entitled to reduce the Security
Deposit as provided herein, Landlord shall refund the applicable portion of the
Security Deposit to Tenant within 45 days after the later to occur of (a)
Landlord’s receipt of the Reduction Notice, or (b) the date upon which Tenant is
entitled to a reduction is the Security Deposit as provided above.

 

7



--------------------------------------------------------------------------------

7. Building Services.

 

  7.01 Landlord shall furnish Tenant with the following services: (a) water for
use in the Base Building lavatories; (b) customary heat and air conditioning in
season during Building Service Hours, although Tenant shall have the right to
receive HVAC service during hours other than Building Service Hours by paying
Landlord’s then standard charge for additional HVAC service and providing such
prior notice as is reasonably specified by Landlord; (c) standard janitorial
service on Business Days; (d) elevator service; (a) electricity in accordance
with the terms and conditions in Section 7.02; (f) access to the Building for
Tenant and its employees 24 hours per day/7 days per week, subject to the terms
of this Lease and such protective services or monitoring systems, if any, as
Landlord may reasonably impose, including, without limitation, sign-in
procedures and/or presentation of identification cards; and (g) such other
services as Landlord reasonably determines are necessary or appropriate for the
Property. As of the date hereof, landlord’s charge for after hours heating and
air conditioning service is $35.00 per hour, subject to change from time to
time.

 

  7.02 Electricity used by Tenant in the Premises shall, at Landlord’s option,
be paid for by Tenant either: (a) through inclusion in Expenses (except as
provided for excess usage); (b) by u separate charge payable by Tenant to
Landlord; or Q by separate charge billed by the applicable utility company and
payable directly by Tenant. Without the consent of Landlord, Tenant’s use of
electrical service shall not exceed, either in voltage, rated capacity, use
beyond Building Service Hours or overall !8&d’ that which Landlord reasonably
deems to be standard for the Building. Landlord shall have the right to measure
electrical usage by commonly accepted methods, including the installation of
measuring devices such as submeters and check meters. If it is determined that
Tenant is using excess electricity, Tenant shall pay Landlord Additional Rent
for 1h8 cost of such excess electrical usage and for the cost of purchasing and
installing the measuring device(s).

 

  7.03 Landlord’s failure to furnish, or any interruption, diminishment or
termination of services due to the application of Laws, the failure of any
equipment, the performance of repairs, improvement or alternations, utility
interruptions r the occurrence of an event of Force Majeure (defined in Section
26.03) (collectively a “Service Failure”) shall not render Landlord liable to
Tenant, constitute a constructive eviction of Tenant, give rise to an abatement
of Rent, nor relieve Tenant from the obligation to fulfill any covenant or
agreement. However, if the Premises, or a material portion of the Premises, are
made untenantable for a period in excess of 3 consecutive Business Days as a
result of a Service Failure that is reasonably within the control of Landlord to
correct, then Tenant, as its sole remedy, shall be entitled to receive an
abatement of Rent payable hereunder during the period beginning on the 4th
consecutive Business

 

8



--------------------------------------------------------------------------------

Day of the Service Failure and ending on the day the service has been restored.
If the entire Premises have not been rendered untenantable by the Service
Failure, the amount of abatement shall be equitably prorated.

 

8. Leasehold Improvements.

 

All improvements in and to the Premises, including any Alterations (defined in
Section 9.03) (collectively, “Leasehold Improvements”) shall remain upon the
Premises at the end of the Term without compensation to Tenant, provided that
Tenant, at its expense, in compliance with the National Electric Code or other
applicable Law, shall remove any Cable (defined in Section 9.01 below). In
addition, Landlord, by written notice to Tenant at least 30 days prior to the
Termination Date, may require Tenant, at its expense, to remove any Landlord
Work or Alterations that, in Landlord’s reasonable judgment, are of a nature
that would require removal and repair costs that are materially in excess of the
removal and repair costs associated with standard office improvements (the Cable
and such other items collectively are referred to as “Required Removables”).
Required Removables shall include, without limitation, internal stairways,
raised floors, personal baths and showers, vaults, rolling file systems and
structural alterations and modifications. The Required Removables shall be
removed by Tenant before the Termination Date. Tenant shall repair damage caused
by the installation or removal of Required Removables. If Tenant fails to
perform its obligations in a timely manner, Landlord may perform such work at
Tenant’s expense. Tenant, at the time it requests approval for a proposed
Alteration, including any Initial Alterations or Landlord Work, as such terms
may be defined in the Work Letter attached as Exhibit C, may request in writing
that Landlord advise Tenant whether the Alteration, including any Initial
Alterations or Landlord Work, or any portion thereof, is a Required Removable.
Within 10 days after receipt of Tenant’s request, Landlord shall advise Tenant
in writing as to which portions of the alteration or other improvements are
Required Removables. Notwithstanding the foregoing, Tenant shall not be required
to remove any portion of the Landlord Work shown on the Plans as of the date of
this Lease, as such terms are defined in Exhibit C.

 

9. Repairs and Alterations.

 

  9.01 Tenant shall periodically inspect the Premises to identify any conditions
that are dangerous or in need of maintenance or repair. Tenant shall promptly
provide Landlord with notice of any such conditions. Tenant shall, at its sole
cost and expense, perform all maintenance and repairs to the Premises that are
not Landlord’s express responsibility under this Lease, and keep the Premises in
good condition and repair, reasonable wear and tear excepted. Tenant’s repair
and maintenance obligations include, without limitation, repairs to: (a) floor
covering; (b) interior partitions; (c) doors; (d) the interior side of demising
walls; (e) electronic, fiber, phone and data cabling and related equipment that
is installed by or for the exclusive benefit of Tenant (collectively, “Cable”);
(f) supplemental air conditioning units, kitchens, including hot water heaters,
plumbing, and similar facilities exclusively serving Tenant; and (g)
Alterations. Subject to the terms of Section 15 below, to the extent Landlord is
not reimbursed by insurance proceeds, Tenant shall reimburse Landlord for the
cost of repairing damage to the Budding caused by the act of Tenant, Tenant
Related Parties and their respective

 

9



--------------------------------------------------------------------------------

contractors and vendors. If Tenant fails to make any repairs to the Premises for
more than 15 days after notice from Landlord (although notice shall not be
required in an emergency), Landlord may make the repairs, and Tenant shall pay
the reasonable cost of the repairs, together with an administrative charge in an
amount equal to 10% of the cost of the repairs.

 

  9.02 Landlord shall keep and maintain in good repair and working order and
perform maintenance upon the: (a) structural elements of the Building; (b),
mechanical (including HVAC), electrical, plumbing and fire/life safety systems
serving the Building in general; (c) Common Areas; (d) roof of the Building; (e)
exterior windows of the Building; and (f) elevators serving the Building,
Landlord shall promptly make repairs [or which Landlord is responsible. Tenant
hereby waives any and all rights under and benefits of subsection 1 of Section
1932, and Sections 1941 and 1942 of the California Civil Code, or any similar or
successor Laws now or hereinafter in effect.

 

  9.03 Tenant shall not make alterations, repairs, additions 0[improvements
0[install any Cable (collectively referred to as “Alterations”) without first
obtaining the written consent of Landlord in each instance, which consent shall
not be unreasonably withheld or delayed. However, Landlord’s consent shall not
he required for any Alteration that satisfies all of the following criteria (a
“Cosmetic Alteration”): (a) is of a cosmetic nature such as painting,
wallpapering, hanging pictures and installing carpeting; (b) is not visible from
the exterior of the Premises or Building; (c) will not affect the Base Building;
and (d) does not require work to be performed inside the walls or above the
ceiling of the Premises. Cosmetic Alterations shall he subject to all the other
provisions of this Section 9.03. Prior to starting work, Tenant shall furnish
Landlord with plans and specifications; names of contractors reasonably
acceptable to Landlord (provided that Landlord may designate specific
contractors with respect to Base Building); required permits and approvals;
evidence of contractor’s and subcontractor’s insurance in amounts reasonably
required by Landlord and naming Landlord as an additional insured; and any
security for performance in amounts reasonably required by Landlord. Changes to
the plans and specifications must also be submitted to Landlord for its
approval. Alterations shall be constructed in a good and workmanlike manner
using materials of a quality reasonably approved by Landlord. Tenant shall
reimburse Landlord for any sums paid by Landlord for third-party examination of
Tenant’s plans for non-Cosmetic Alterations. In addition, Tenant shall pay
Landlord a fee for Landlord’s oversight and coordination of any non-Cosmetic
Alterations equal to 10% of the cost of the non-Cosmetic Alterations. Upon
completion, Tenant shall furnish “as-built” plans for non-Cosmetic alterations,
completion affidavits and full and final waivers of lien. Landlord’s approval of
an Alteration shall not be deemed a representation by Landlord that the
Alteration complies with the Law.

 

10



--------------------------------------------------------------------------------

10. Entry by Landlord.

 

Landlord may enter the Premises to inspect, show or clean the Premises or to
perform or facilitate the performance of repairs, alterations or additions to
the Premises or any portion of the Building. Except in emergencies or to provide
Building services, Landlord shall provide Tenant with reasonable prior verbal
notice of entry and shall use reasonable efforts to minimize any interference
with Tenant’s use of the Premises. If reasonably necessary, Landlord may
temporarily close all or a portion of the Premises to perform repairs,
alterations and additions. However, except in emergencies, Landlord will not
close the Premises if the work can reasonably be completed on weekends and after
Building Service Hours. Entry by Landlord shall not constitute a constructive
eviction or entitle Tenant to an abatement or reduction of Rent.

 

11. Assignment and Subletting.

 

  11.01 Except in connection with a Permitted Transfer (defined in Section
11.04), Tenant shall not assign, sublease, transfer or encumber any interest in
this Lease or allow any third party to use any portion of the Premises
(collectively or individually, a “Transfer”) without the prior written consent
of Landlord, which consent shall not be unreasonably withheld, conditioned or
delayed if Landlord does not exercise its recapture rights under Section 11.02.
If the entity(ies) which directly or indirectly controls the voting
shares/rights of Tenant changes at any time, such change of ownership or control
shall constitute a Transfer unless Tenant is an entity whose outstanding stock
is listed on a recognized securities exchange or if at least 80% of its voting
stock is owned by another entity, the voting stock of which is so listed. Tenant
hereby waives the provisions of Section 1995.310 of the California Civil Code,
or any similar or successor Laws, now or hereinafter in effect, and all other
remedies, including, without limitation, any right at law or equity to terminate
this Lease, on its own behalf and, to the extent permitted under all applicable
Laws, on behalf of the proposed transferee. Any Transfer in violation of this
Section shall, at Landlord’s option, be deemed a Default by Tenant as described
in Section 18, and shall be voidable by Landlord. In no event shall any
Transfer, including a Permitted Transfer, release or relieve Tenant from any
obligation under this Lease.

 

  11.02 Tenant shall provide Landlord with financial statements for the proposed
transferee, a fully executed copy of the proposed assignment, sublease or other
Transfer documentation and such other information as Landlord may reasonably
request. Within 15 Business Days after receipt of the required information and
documentation, Landlord shall either: (a) consent to the Transfer by execution
of a consent agreement in a form reasonably designated by Landlord; (b)
reasonably refuse to consent to the Transfer in writing; or (c) in the event of
an assignment of this Lease or subletting of more than 20% of the Rentable
Square Footage of the Premises for more than 50% of the remaining Term
(excluding unexercised options), recapture the portion of the Premises that
Tenant is proposing to Transfer. If Landlord exercises its right to recapture,
this Lease shall automatically be amended (or terminated if the entire Premises
is being assigned or sublet) to delete the applicable portion of the Premises
effective on the

 

11



--------------------------------------------------------------------------------

proposed effective date of the Transfer, although Landlord may require Tenant to
execute a reasonable amendment or other document reflecting such reduction or
termination. Tenant shall pay Landlord a review fee of $1,500.00 for Landlord’s
review of any Permitted Transfer or requested Transfer.

 

  11.03 Tenant shall pay Landlord 50% of all rent and other consideration which
Tenant receives as a result of a Transfer that is in excess of the Rent payable
to Landlord for the portion of the Premises and Term covered by the Transfer.
Tenant shall pay Landlord for Landlord’s share of the excess within 30 days
after Tenant’s receipt of the excess. Tenant may deduct from the excess, on a
straight-line basis, all reasonable and customary expenses directly incurred by
Tenant attributable to the Transfer. If Tenant is in Default, Landlord may
require that all sublease payments be made directly to Landlord, in which case
Tenant shall receive a Credit against Rent in the amount of Tenant’s share of
payments received by Landlord.

 

  11.04 Tenant may assign this Lease t8 8 successor to Tenant by purchase,
merger, consolidation or reorganization (an “Ownership Change”) or assign this
Lease or sublet all or a portion of the Premises to an Affiliate without the
consent of Landlord, provided that all of the following conditions are satisfied
(a “Permitted Transfer”): (a) Tenant is not in Default; (b) in the event of an
Ownership Change, Tenant’s successor shall own substantially all of the assets
of Tenant and have a net worth which is at least equal to Tenant’s net worth as
of the day prior to the proposed Ownership Change, or in the event of a Transfer
to an Affiliated (defined below), Tenant continues to have a net worth equal or
greater than Tenant’s net worth at the date of this Lease or the Affiliate has a
net worth equal to Tenant’s net worth at the date of this Lease; (c) the
Permitted Use does not allow the Premises to be used for retail purposes; and
(d) Tenant shall give Landlord written notice at least 15 Business Days prior to
the effective date of the Permitted Transfer. Tenant’s notice to Landlord shall
include information and documentation evidencing the Permitted Transfer and
showing that each of the above conditions has been satisfied. If requested by
Landlord, Tenant’s successor shall sign a commercially reasonable form of
assumption agreement. “Affiliate” shall mean an entity controlled by,
controlling or under common control with Tenant.

 

12. Liens.

 

Tenant shall not permit mechanics’ or other liens to be placed upon the
Property, Premises or Tenant’s leasehold interest in connection with any work or
service done or purportedly done by or for the benefit of Tenant or its
transferees. Tenant shall give Landlord notice N least 15 days prior to the
commencement of any work in the Premises to afford Landlord the opportunity,
where applicable, to post and record notices of non-responsibility. Tenant,
within 10 days of notice from Landlord, shall fully discharge any lien by
settlement, by bonding or by insuring over the lien in the manner prescribed by
the applicable lien Law and, if Tenant fails to do so, Tenant shall be deemed in
Default under this Lease and, in addition to any other remedies available to
Landlord as a result of such Default by Tenant, Landlord, at its option, may
bond, insure over or otherwise discharge the lien. Tenant shall reimburse
Landlord for any amount paid by Landlord, including, without limitation,
reasonable attorneys’ fees.

 

12



--------------------------------------------------------------------------------

13. Indemnity and Waiver of Claims.

 

Except to the extent caused by the negligence or willful misconduct of Landlord
or any Landlord Related Parties (defined below), Tenant shall indemnify, defend
and hold Landlord and Landlord Related Parties harmless against and from all
liabilities, obligations, damages, penalties, claims, actions, costs, charges
and expenses, including, without limitation, reasonable attorneys’ fees and
other professional fees (if and to the extent permitted by Law) (collectively
referred to as “Losses”), which may be imposed upon, incurred by or asserted
against Landlord or any of the Landlord Related Parties by any third party and
arising out of or in connection with any damage or injury occurring in the
Premises or any acts or omissions (including violations of Law) of Tenant, the
Tenant Related Parties (defined below) or any of Tenant’s transferees,
contractors or licensees. Except to the extent caused by the negligence or
willful misconduct of Tenant or any Tenant Related Parties, Landlord shall
indemnify, defend and hold Tenant, its trustees, members, principals,
beneficiaries, partners, officers, directors, employees and agents (“Tenant
Related Parties”) harmless against and from all Losses which may be imposed
upon, incurred by or asserted against Tenant or any of the Tenant Related
Parties by any third party and arising out of or in connection with the acts or
omissions (including violations of Law) of Landlord or the Landlord Related
Parties. Tenant hereby waives all claims against and releases Landlord and its
trustees, members, principals, beneficiaries, partners, officers, directors,
employees, Mortgagees (defined in Section 23) and agents (the “Landlord Related
Parties”) from all claims for any injury to or death of persons, damage to
property or business loss in any manner related to (a) Force Majeure, (b) acts
of third parties, (c) the bursting or leaking of any tank, water closet, drain
or other pipe, (d) the inadequacy or failure of any security or protective
services, personnel or equipment, or (e) any matter not within the reasonable
control of Landlord.

 

14. Insurance.

 

Tenant shall maintain the following insurance (“Tenant’s Insurance”): (a)
Commercial General Liability Insurance applicable to the Premises and its
appurtenances providing, on an occurrence basis, a minimum combined single limit
of $2,000,000; (b) Property/Business Interruption Insurance written on an All
Risk or Special Cause of Loss Form, including earthquake sprinkler leakage, at
replacement cost value and with a replacement cost endorsement covering all of
Tenant’s business and trade fixtures, equipment, movable partitions, furniture,
merchandise and other personal property within the Premises (“Tenant’s
Property”) and any Leasehold Improvements performed by or for the benefit of
Tenant; (c) Workers’ Compensation Insurance in amounts required by Law; and (d)
Employers Liability Coverage of at lease $1,000,000.00 per occurrence. Any
company writing Tenant’s Insurance shall have an A.M. Best rating of not less
than A-VIII. All Commercial General Liability Insurance policies shall name as
additional insureds Landlord (or its successors and assignees), the managing
agent for the Building (or any successor), EOP Operating Limited Partnership,
Equity Office Properties Trust and their respective members, principals,
beneficiaries, partners, officers, directors, employees, and agents, and other
designees Landlord and its successors as the interest of such designees shall
appear. In addition, Landlord shall be named as a loss payee with respect to

 

13



--------------------------------------------------------------------------------

Property/Business Interruption Insurance on the Leasehold Improvements. All
policies of Tenant’s Insurance shall contain endorsements that the insurer(s)
shall give Landlord and its designees at least 30 days’ advance written notice
of any cancellation, termination, material change or lapse of insurance. Tenant
shall provide Landlord with a certificate of insurance evidencing Tenant’s
Insurance prior to ‘the earlier to occur of the Commencement Date or the date
Tenant is provided with possession of the Premises, and thereafter as necessary
to assure that Landlord always has current certificates evidencing Tenant’s
Insurance. So long as the same is available at commercially reasonable rates,
Landlord shall maintain so called All Risk property insurance on the Building at
replacement cost value as reasonably estimated by Landlord, together with such
other insurance coverage as Landlord, in its reasonable judgment, may elect to
maintain.

 

15. Subrogation.

 

Landlord and Tenant hereby waive and shall cause their respective insurance
carriers to waive any and all rights of recovery, claims, actions or causes of
action against the other for any loss or damage with respect to Tenant’s
Property, Leasehold Improvements, the Building, the Premises, or any contents
thereof, including rights, claims, actions and causes of action based on
negligence, which loss or damage is (or would have been, had the insurance
required by this Lease been carried) covered by insurance. For the purposes of
this waiver, any deductible with respect to a party’s insurance shall be deemed
covered by and recoverable by such party under valid and collectable policies of
insurance.

 

16. Casualty Damage.

 

  16.01 If all or any portion of the Premises becomes untenantable by fire or
other casualty to the Premises (collectively a “Casualty”), Landlord, with
reasonable promptness, shall cause a general contractor selected by Landlord to
provide Landlord and Tenant with a written estimate of the amount of time
required using standard working methods to Substantially Complete the repair and
restoration of the Premises and any Common Areas necessary to provide access to
the Premises (“Completion Estimate”). If the Completion Estimate indicates that
the Premises or any Common Areas necessary to provide access to the Premises
cannot be made tenantable within 270 days from the date the repair is started,
then either party shall have the right to terminate this Lease upon written
notice to the other within 10 days after receipt of the Completion Estimate.
Tenant, however, shall not have the right to terminate this Lease if the
Casualty was caused by the negligence or intentional misconduct of Tenant or any
Tenant Related Parties. In addition, Landlord, by notice to Tenant within 90
days after the date of the Casualty, shall have the right to terminate this
Lease if: (1) the Premises have been materially damaged and there is less than 2
years of the Term remaining on the date of the Casualty; (2) any Mortgagee
requires that the insurance proceeds be applied to the payment of the mortgage
debt; or (3) a material uninsured loss to the Building or Premises occurs.

 

  16.02 If this Lease is not terminated, Landlord shall promptly and diligently,
subject to reasonable delays for insurance adjustment or other matters beyond
Landlord’s

 

14



--------------------------------------------------------------------------------

reasonable control, restore the Premises and Common Areas. Such restoration
shall be to substantially the same condition that existed prior to the Casualty,
except for modifications required by Law or any other modifications to the
Common Areas deemed desirable by Landlord. Upon notice from Landlord, Tenant
shall assign or endorse over to Landlord (or to any party designated by
Landlord) all property insurance proceeds payable to Tenant under Tenant’s
Insurance with respect to any Leasehold Improvements performed by or for the
benefit of Tenant; provided if the estimated cost to repair such Leasehold
Improvements exceeds the amount of insurance proceeds received by Landlord from
Tenant’s insurance carrier, the excess cost of such repairs shall be paid by
Tenant to Landlord prior to Landlord’s commencement of repairs. Within 15 days
of demand, Tenant shall also pay Landlord for any additional excess costs that
are determined during the performance of the repairs. In no event shall Landlord
be required to spend more for the restoration than the proceeds received by
Landlord, whether insurance proceeds or proceeds from Tenant. Landlord shall not
be liable for any inconvenience to Tenant, or injury to Tenant’s business
resulting in any way from the Casualty or the repair thereof. Provided that
Tenant is not in Default, during any period of time that all or a material
portion of the Premises is rendered untenantable as a result of a Casualty, the
Rent shall abate for the portion of the Premises that is untenantable and not
use by Tenant.

 

  16.03 The provisions of this Lease, including this Section 16, constitute an
express agreement between Landlord and Tenant with respect to any and all damage
to, or destruction of, all or any part of the Premises or the Property, and any
Laws, including, without limitation, Sections 1932(2) and 1933(4) of the
California Civil Code, with respect to any rights or obligations concerning
damage or destruction in the absence of an express agreement between the
parties, and any similar or successor Laws now or hereinafter in effect, shall
have no application to this Lease or any damage or destruction to all or any
part of the Premises or the Property.

 

17. Condemnation.

 

Either party may terminate this Lease if any material part of the Premises is
taken or condemned for any public or quasi-public use under Law, by eminent
domain or private purchase in lieu thereof (a “Taking”). Landlord shall also
have the right to terminate this Lease if there is a Taking of any portion of
the Building or Property which would have a material adverse effect on
Landlord’s ability to profitably operate the remainder of the Building. The
terminating party shall provide written notice of termination to the other party
within 45 days after it first receives notice of the Taking. The termination
shall be effective as of the effective date of any order granting possession to,
or vesting legal title in, the condemning authority. If this Lease is not
terminated, Base Rent and Tenant’s Pro Rata Share shall be appropriately
adjusted to account for any reduction in the square footage of the Building or
Premises. All compensation awarded for a Taking shall be the property of
Landlord. The right to receive compensation or proceeds are expressly waived by
Tenant, however. Tenant may file a separate claim for Tenant’s Property and
Tenant’s reasonable relocation expenses, provided the filing of the claim does
not diminish the amount of Landlord’s award. If only apart of the Premises is

 

15



--------------------------------------------------------------------------------

subject to a Taking and this Lease is not terminated, Landlord, with reasonable
diligence, will restore the remaining portion of the Premises as nearly as
practicable to the condition immediately prior to the Taking. Tenant hereby
waives any and all rights it might otherwise have pursuant to Section 1265.130
of the California Code of Civil Procedure, or any similar or successor Laws.

 

18. Events of Default.

 

In addition to any other default specifically described in this Lease, each of
the following occurrences shall in a “Default”: (a) Tenant’s failure to pay any
portion of Rent when due, if the failure continues for 3 days after written
notice to Tenant (“Monetary Default”); (b) Tenant’s failure (other than a
Monetary Default) to comply with any term, provision, condition or covenant of
this Lease, if the failure is not cured within 10 days after written notice to
Tenant provided, however, if Tenant’s failure to comply cannot reasonably he
cured within 10 days, Tenant shall be allowed additional time (not to exceed 60
days) as is reasonably necessary to cure the failure so long as Tenant begins
the cure within 10 days and diligently pursues the cure to completion; (c)
Tenant permits a Transfer without Landlord’s required approval or otherwise in
violation of Section 11 of this Lease; (d) Tenant or any Guarantor becomes
insolvent, makes a transfer in fraud of creditors, makes an assignment for the
benefit of creditors, admits in writing its inability to pay its debts when due
or forfeits or loses its right to conduct business; (e) the leasehold estate is
taken by process or operation of Law; (f) in the case of any ground floor or
retail Tenant, Tenant does not take possession of or abandons or vacates all or
any portion of the Premises; or (g) Tenant is in default beyond any notice and
cure period under any other lease or agreement with Landlord at the Building or
Property. If Landlord provides Tenant with notice of Tenant’s failure to comply
with any specific provision of this Lease on 3 separate occasions during any
12-month period, Tenant’s subsequent violation of such provision shall, at
Landlord’s option, be an incurable Default by Tenant. All notices sent under
this Section shall be in satisfaction of, and not in addition to, notice
required by Law.

 

19. Remedies.

 

  19.01 Upon the occurrence of any Default under this Lease, whether enumerated
in Section 18 or not, Landlord shall have the option to pursue any one or more
of the following remedies without any notice (except as expressly prescribed
herein) or demand whatsoever (and without limiting the generality of the
foregoing, Tenant hereby specifically waives notice and demand for payment of
Rent or other obligations, except for those notices specifically required
pursuant to the terms of Section 18 or this Section 19, and waives any and all
other notices or demand requirements imposed by applicable Law):

 

(a) Terminate this Lease and Tenant’s right to possession of the Premises and
recover from Tenant an award of damages equal to the sum of the following:

 

(i) The Worth at the Time of Award of the unpaid Rent which had been earned at
the time of termination;

 

16



--------------------------------------------------------------------------------

(ii) The Worth at the Time of Award of the amount by which the unpaid Rent which
would have been earned after termination until the time of award exceeds the
amount of such Rent loss that Tenant affirmatively proves could have been
reasonably avoided;

 

(iii) The Worth at the Time of Award of the amount by which the unpaid Rent for
the balance of the Term after the time of award exceeds the amount of such Rent
loss that Tenant affirmatively proves could be reasonably avoided;

 

(iv) Any other amount necessary to compensate Landlord for all the detriment
either proximately caused by Tenant’s failure to perform Tenant’s obligations
under this Lease or which in the ordinary course of things would be likely to
result therefrom; and

 

(v) All such other amounts in addition to or in lieu of the foregoing as may be
permitted from time to time under applicable law.

 

The “Worth at the Time of Award” of the amounts referred to in parts (i) and
(ii) above, shall be computed by allowing interest at the lesser of a per annum
rate equal to: (A) the greatest per annum rate of interest permitted from time
to time under applicable law, or (B) the Prime Rate plus 5%. For purposes
hereof, the “Prime Rate” shall be the per annum interest rate publicly announced
as its prime or base rate by a federally insured bank selected by Landlord in
the State of California. The “Worth at the Time of Award” of the amount referred
to in part (iii) above, shall be computed by discounting such amount at the
discount rate of the Federal Reserve Bank of San Francisco at the time of award
plus 1%;

 

(b) Employ the remedy described in California Civil Code §1951.4 (Landlord may
continue this Lease in effect after Tenant’s breach and abandonment and recover
Rent as it becomes due, if Tenant has the right to sublet or assign, subject
only to reasonable limitations); or

 

(c) Notwithstanding Landlord’s exercise of the remedy described in California
Civil Code §1951.4 in respect of an event or events of default, at such time
thereafter as Landlord may elect in writing, to terminate this Lease and
Tenant’s right to possession of the Premises and recover an award of damages as
provided above in Paragraph 19.01(a).

 

  19.02 The subsequent acceptance of Rent hereunder by Landlord shall not be
deemed to be a waiver of any preceding breach by Tenant of any term, covenant or
condition of this Lease other than the failure of Tenant to pay the particular
Rent so accepted, regardless of Landlord’s knowledge of such preceding breach at
the time of acceptance of such Rent. No waiver by Landlord of any breach hereof
shall be effective unless such waiver is in writing and signed by Landlord.

 

  19.03 TENANT HEREBY WAIVES ANY AND ALL RIGHTS CONFERRED BY SECTION 3275 OF THE
CIVIL CODE OF CALIFORNIA AND BY SECTIONS 1174(c) AND 1179 OF THE CODE OF CIVIL
PROCEDURE OF CALIFORNIA AND ANY AND ALL OTHER LAWS AND RULES OF LAW FROM TIME TO
TIME !N EFFECT DURING THE LEASE TERM PROVIDING THAT TENANT SHALL HAVE ANY RIGHT
TO REDEEM, REINSTATE OR RESTORE THIS LEASE FOLLOWING ITS TERMINATION

 

17



--------------------------------------------------------------------------------

BY REASON OF TENANT’S BREACH. TENANT ALSO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, THE RIGHT TO TRIAL BY JURY IN ANY LITIGATION ARISING OUT OF OR
RELATING TO THIS LEASE.

 

  19.04 No right or remedy herein conferred upon or reserved to Landlord is
intended to be exclusive of any other right or remedy, and each and every right
and remedy shall be cumulative and in addition to any other right or remedy
given hereunder or now or hereafter existing by agreement, applicable law or in
equity. In addition to other remedies provided in this Lease, Landlord shall be
entitled, to the extent permitted by applicable law, to injunctive relief, or to
a decree compelling performance of any of the covenants, agreements, conditions
or provisions of this Lease, or to any other remedy allowed to Landlord at law
or in equity. Forbearance by Landlord to enforce one or more of the remedies
herein provided upon an event of default shall not be deemed or construed to
constitute a waiver of such default.

 

  19.05 If Tenant is in Default of any of its non-monetary obligations under the
Lease, Landlord shall have the right to perform such obligations. Tenant shall
reimburse Landlord for the cost of such performance upon demand together with an
administrative charge equal to 10% of the cost of the work performed by
Landlord.

 

  19.06 This Section 19 shall be enforceable to the maximum extent such
enforcement is not prohibited by applicable law, and the unenforceability of any
portion thereof shall not thereby render unenforceable any other portion.

 

20. Limitation of Liability.

 

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS LEASE, THE LIABILITY
OF LANDLORD (AND OF ANY SUCCESSOR LANDLORD) SHALL BE LIMITED TO THE LESSER OF
(A) THE INTEREST OF LANDLORD IN THE PROPERTY, OR (B) THE EQUITY INTEREST
LANDLORD WOULD HAVE IN THE PROPERTY IF THE PROPERTY WERE ENCUMBERED BY THIRD
PARTY DEBT IN AN AMOUNT EQUAL TO 70% OF THE VALUE OF THE PROPERTY. TENANT SHALL
LOOK SOLELY TO LANDLORD’S INTEREST IN THE PROPERTY FOR THE RECOVERY OF ANY
JUDGMENT OR AWARD AGAINST LANDLORD OR ANY LANDLORD RELATED PARTY. NEITHER
LANDLORD NOR ANY LANDLORD RELATED PARTY SHALL BE PERSONALLY LIABLE FOR ANY
JUDGMENT OR DEFICIENCY, AND IN NO EVENT SHALL LANDLORD OR ANY LANDLORD RELATED
PARTY BE LIABLE TO TENANT FOR ANY LOST PROFIT, DAMAGE TO OR LOSS OF BUSINESS OR
ANY FORM OF SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGE. BEFORE FILING SUIT FOR AN
ALLEGED DEFAULT BY LANDLORD, TENANT SHALL GIVE LANDLORD AND THE MORTGAGEE(S)
WHOM TENANT HAS BEEN NOTIFIED HOLD MORTGAGES (DEFINED IN SECTION 23 BELOW),
NOTICE AND REASONABLE TIME TO CURE THE ALLEGED DEFAULT.

 

18



--------------------------------------------------------------------------------

21. Intentionally Omitted.

 

22. Holding Over.

 

If Tenant fails to surrender all or any part of the Premises at the termination
of this Lease, occupancy of the Premises after termination shall be that of a
tenancy at sufferance. Tenant’s occupancy shall be subject to all the terms and
provisions of this Lease, and Tenant shall pay an amount (on a per month basis
without reduction for partial months during the holdover) equal to 150% of the
sum of the Base Rent and Additional Rent due for the period immediately
preceding the holdover. No holdover by Tenant or payment by Tenant after the
termination of this Lease shall be construed to extend the Term or prevent
Landlord from immediate recovery of possession of the Premises by summary
proceedings or otherwise. If Landlord is unable to deliver possession of the
Premises to a new tenant or to perform improvements for a new tenant as a result
of Tenant’s holdover and Tenant fails to vacate the Premises within 15 days
after notice from Landlord, Tenant shall be liable for all damages that Landlord
suffers from the holdover.

 

23. Subordination to Mortgages; Estoppel Certificate.

 

Tenant accepts this Lease subject and subordinate to any mortgage(s), deed(s) of
trust, ground lease(s) or other lien(s) now or subsequently arising upon the
Premises, the Building or the Property, and to renewals, modifications,
refinancings and extensions thereof (collectively referred to as a “Mortgage”).
The party having the benefit of a Mortgage shall be referred to as a
“Mortgagee”. This clause shall be self-operative, but upon request from a
Mortgagee, Tenant shall execute a commercially reasonable subordination
agreement in favor of the Mortgagee. As an alternative, a Mortgagee shall have
the right at any time to subordinate its Mortgage to this Lease. Upon request,
Tenant, without charge, shall attorn to any successor to Landlord’s interest in
this Lease. Landlord and Tenant shall each, within 10 days after receipt of a
written request from the other, execute and deliver a commercially reasonable
estoppel certificate to those parties as are reasonably requested by the other
(including a Mortgagee or prospective purchaser). Without limitation, such
estoppel certificate may include a certification as to the status of this Lease,
the existence of any defaults and the amount of Rent that is due and payable.

 

24. Notice.

 

All demands, approvals, consents or notices (collectively referred to as a
“notice”) shall be in writing and delivered by hand or sent by registered or
certified mail with return receipt requested or sent by overnight or same day
courier service at the party’s respective Notice Address(es) set forth in
Section 1. Each notice shall be deemed to have been received on the earlier to
occur of actual delivery or the date on which delivery is refused, or, if Tenant
has vacated the Premises or any other Notice Address of Tenant without providing
a new Notice Address, 3 days after notice is deposited in the U.S. mail or with
a courier service in the manner described above. Either party may, at any time,
change its Notice Address (other than to a post office box address) by giving
the other party written notice of the new address.

 

19



--------------------------------------------------------------------------------

25. Surrender of Premises.

 

At the termination of this Lease or Tenant’s right of possession, Tenant shall
remove Tenant’s Property from the Premises, and quit and surrender the Premises
to Landlord, broom clean, and in good order, condition and repair, ordinary wear
and tear and damage which Landlord is obligated to repair hereunder excepted. If
Tenant fails to remove any of Tenant’s Property within 2 days after termination
of this Lease or Tenant’s right to possession, Landlord, at Tenant’s sole cost
and expense, shall be entitled (but not obligated) to remove and store Tenant’s
Property. Landlord shall not be responsible for the value, preservation or
safekeeping of Tenant’s Property. Tenant shall pay Landlord, upon demand, the
expenses and storage charges incurred. If Tenant fails to remove Tenant’s
Property from the Premises or storage, within 30 days after notice, Landlord may
deem all or any part of Tenant’s Property to be abandoned and title to Tenant’s
Property shall vest in Landlord.

 

26. Miscellaneous.

 

  26.01 This Lease shall be interpreted and enforced in accordance with the Laws
of the State of California and Landlord and Tenant hereby irrevocably consent to
the jurisdiction and proper venue of such state or commonwealth. If any term or
provision of this Lease shall to any extent be void or unenforceable, the
remainder of this Lease shall not be affected. If there is more than one Tenant
or if Tenant is comprised of more than one party or entity, the obligations
imposed upon Tenant shall be joint and several obligations of all the parties
and entities, and requests or demands from any one person or entity comprising
Tenant shall be deemed to have been made by all such persons or entities.
Notices to any one person or entity shall be deemed to have been given to all
persons and entities. Tenant represents and warrants to Landlord that each
individual executing this Lease on behalf of Tenant is authorized to do so on
behalf of Tenant and that Tenant is not, and the entities or individuals
constituting Tenant or which may own or control Tenant or which may be owned or
controlled by Tenant are not, (i) in violation of any laws relating to terrorism
or money laundering, or (ii) among the individuals or entities identified on any
list compiled pursuant to Executive Order 13224 for the purpose of identifying
suspected terrorists or on the most current list published by the U.S. Treasury
Department Office of Foreign Assets Control at its official website,
http://www.treas.gov/ofac/tllsdn.pdf, or any replacement website or other
replacement official publication of such list.

 

  26.02 If either party institutes a suit against the other for violation of or
to enforce any covenant, term or condition of this Lease, the prevailing party
shall be entitled to reimbursement of all of its costs and expenses, including,
without limitation, reasonable attorneys’ fees. Landlord and Tenant hereby waive
any right to trial by jury in any proceeding based upon a breach of this Lease.
Either party’s failure to declare a default immediately upon its occurrence, or
delay in taking action for a default, shall not constitute a waiver of the
default, nor shall it constitute an estoppel.

 

20



--------------------------------------------------------------------------------

  26.03 Whenever a period of time is prescribed for the taking of an action by
Landlord or Tenant (other than the payment of the Security Deposit or Rent), the
period of time for the performance of such action shall be extended by the
number of days that the performance is actually delayed due to strikes, acts of
God, shortages of labor or materials, war, terrorist acts, civil disturbances
and other causes beyond the reasonable control of the performing party (“Force
Majeure”).

 

  26.04 Landlord shall have the right to transfer and assign, in whole or in
part, all of its rights and obligations under this Lease and in the Building and
Property. Upon transfer Landlord shall be released from any further obligations
hereunder and Tenant agrees to look solely to the successor in interest of
Landlord for the performance of such obligations, provided that, any successor
pursuant to a voluntary, third party transfer (but not as part of an involuntary
transfer resulting from a foreclosure or deed in lieu thereof) shall have
assumed Landlord’s obligations under this Lease.

 

  26.05 Landlord has delivered a copy of this Lease to Tenant for Tenant’s
review only and the delivery of it does not constitute an offer to Tenant or an
option. Tenant represents that it has deal directly with and only with the
Broker as a broker in connection with this Lease. Tenant shall indemnify and
hold Landlord and the Landlord Related Parties harmless from all claims of any
other brokers claiming to have represented Tenant in connection with this Lease.
Landlord shall indemnify and hold Tenant and the Tenant Related Pates harmless
from all claims of any brokers claiming to have represented Landlord in
connection with this Lease. Equity Office Properties Management Corp. (“EOPMC”)
is an affiliate of Landlord and represents only the Landlord in this
transaction. Any assistance rendered by any agent or employee of EOPMC in
connection with this Lease or any subsequent amendment or modification hereto
has been or will be made as an accommodation to Tenant solely in furtherance of
consummating the transaction on behalf of Landlord, and not as agent for Tenant.

 

  26.06 Time is of the essence with respect to Tenant’s exercise of any
expansion, renewal or extension rights granted to Tenant. The expiration of the
Term, whether by lapse of time, termination or otherwise, shall not relieve
either party of any obligations which accrued prior to or which may continue to
accrue after the expiration or termination of this Lease.

 

  26.07 Tenant may peacefully have, hold and enjoy the Premises, subject to the
terms of this Lease, provided Tenant pays the Rent and fully performs all of its
covenants and agreements. This covenant shall be binding upon Landlord and its
successors only during its or their respective periods of ownership of the
Building.

 

  26.08 This Lease does not grant any rights to light or air over or about the
Building. Landlord excepts and reserves exclusively to itself any and all rights
not specifically granted to Tenant under this Lease. This Lease constitutes the
entire agreement between the parties and supersedes all prior agreements and
understandings related to the Premises, including all lease proposals, letters
of

 

21



--------------------------------------------------------------------------------

intent and other documents. Neither party is relying upon any warranty,
statement or representation not contained in this Lease. This Lease may be
modified only by a written agreement signed by an authorized representative of
Landlord and Tenant.

 

Landlord and Tenant have executed this Lease as of the day and year first above
written.

 

LANDLORD:

 

CA-EMERYVILLE PROPERTIES LIMITED PARTNERSHIP, a

Delaware limited partnership

 

By:   EOM GP, L.L.C., a Delaware limited liability company,
its general partner    

By:

  Equity Office Management, L.L.C., a Delaware limited liability company, its
non-member manager    

By:

 

/s/ Kenneth J. Churich

--------------------------------------------------------------------------------

   

Name:

  Kenneth J. Churich    

Title:

  Vice President-Leasing

 

TENANT:

 

NEUROBIOLOGICAL TECHNOLOGIES, INC., a Delaware

corporation

 

By:  

/s/ Paul E. Freiman

--------------------------------------------------------------------------------

Name:   Paul E. Freiman Title:   President & CEO By:  

/s/ Jonathan R. Wolter

--------------------------------------------------------------------------------

Name:   Jonathan R. Wolter Title:   VP & CFO

 

Tenant Tax ID Number (SSN or FEIN):                           
                                         

 

22



--------------------------------------------------------------------------------

EXHIBIT A

OUTLINE AND LOCATION OF PREMISES

 

This Exhibit is attached to and made a part of the Lease by and between
CA-EMERYVILLE PROPERTIES LIMITED PARTNERSHIP, a Delaware limited partnership
(“Landlord”) and NEUROBIOLOGICAL TECHNOLOGIES, INC., a Delaware corporation
(“Tenant”) for space in the Building located at 2000 Powell Street, Emeryville,
California.

 

[PROPERTY MAP]

 

23



--------------------------------------------------------------------------------

EXHIBIT B

EXPENSES AND TAXES

 

This Exhibit is attached to and made a part of the Lease by and between
CA-EMERYVILLE PROPERTIES LIMITED PARTNERSHIP, a Delaware limited partnership
(“Landlord”) and NEUROBIOLOGICAL TECHNOLOGIES, INC., a Delaware corporation
(“Tenant”) for space in the Building located at 2000 Powell Street, Emeryville,
California.

 

1. Payments.

 

  1.01 Tenant shall pay Tenant’s Pro Rata Share of the amount, if any, by which
Expenses (defined below) for each calendar year during the Term exceed Expenses
for the Base Year (the “Expense Excess”) and also the amount, if any, by which
Taxes (defined below) for each calendar year during the Term exceed Taxes for
the Base Year (the “Tax Excess”). If Expenses or Taxes in any calendar year
decrease below the amount of Expenses or Taxes for the Base Year, Tenant’s Pro
Rata Share of Expenses or Taxes, as the case may be, for that calendar year
shall be $0. Landlord shall provide Tenant with a good faith estimate of the
Expense Excess and of the Tax Excess for each calendar year during the Term. On
or before the first day of each month, Tenant shall pay to Landlord a monthly
installment equal to one-twelfth of Tenant’s Pro Rata Share of Landlord’s
estimate of both the Expense Excess and Tax Excess. After its receipt of the
revised estimate, Tenant’s monthly payments shall be based upon the revised
estimate. If Landlord does not provide Tenant with an estimate of the Expense
Excess or the Tax Excess by January 1 of a calendar year, Tenant shall continue
to pay monthly installments based on the previous year’s estimate(s) until
Landlord provides Tenant with the new estimate.

 

  1.02 As soon as is practical following the end of each calendar year, Landlord
shall furnish Tenant with a statement of the actual Expenses and Expense Excess
and the actual Taxes and Tax Excess for the prior calendar year. If the
estimated Expense Excess or estimated Tax Excess for the prior calendar year is
more than the actual Expense Excess or actual Tax Excess, as the case may be,
for the prior calendar year, Landlord shall either provide Tenant with a refund
or apply any overpayment by Tenant against Additional Rent due or next becoming
due, provided if the Term expires before the determination of the overpayment,
Landlord shall refund any overpayment to Tenant after first deducting the amount
of Rent due. If the estimated Expense Excess or estimated Tax Excess for the
prior calendar year is less than the actual Expense Excess or actual Tax Excess,
as the case may be, for such prior year, Tenant shall pay Landlord, within 30
days after its receipt of the statement of Expenses or Taxes, any underpayment
for the prior calendar year.



--------------------------------------------------------------------------------

2. Expenses.

 

  2.01 “Expenses” means all costs and expenses incurred in each calendar year in
connection with operating, maintaining, repairing, and managing the Building and
the Property. Expenses include, without limitation: (a) all labor and labor
related costs, including wages, salaries, bonuses, taxes, insurance, uniforms,
training, retirement plans, pension plans and other employee benefits; (b)
management fees; (c) the cost of equipping, staffing and operating an on-site
and/or off-site management office for the Building, provided if the management
office services one or more other buildings or properties, the shared costs and
expenses of equipping, staffing and operating such management office(s) shall be
equitably prorated and apportioned between the Building and the other buildings
or properties; (d) accounting costs; (e) the cost of services; (f) rental and
purchase cost of parts, supplies, tools and equipment; (g) insurance premiums
and deductibles; (h) electricity, gas and other utility costs: and (I) the
amortized cost of capital improvements (as distinguished from replacement parts
or components installed in the ordinary course of business) made subsequent to
the Base Year which are: (1) performed primarily to reduce current or future
operating expense costs, upgrade Building security or otherwise improve the
operating efficiency of the Property; or (2) required to comply with any Laws
that are enacted, or first interpreted to apply to the Property, after the date
of this Lease. Landlord, by itself or through an affiliate, shall have the right
to directly perform or provide any services under this Lease (including
management services as outlined above). However, in no event shall the
management fees for the Building (expressed as a percentage of gross receipts
for the Building) exceed the prevailing market management fees (expressed as a
percentage of gross receipts), plus 1% of such fees, for comparable third party
management companies offering comparable management services in office buildings
similar to the Building in class, size, age and location. The cost of capital
improvements shall be amortized by Landlord over the lesser of the Payback
Period (defined below) or the useful life of the capital improvement as
reasonably determined by Landlord. The amortized cost of capital improvements
may, at Landlord’s option, include actual or imputed interest at the rate that
Landlord would reasonably he required to pay to finance the cost of the capital
improvement. “Payback Period” means the reasonably estimated period of time that
it takes for the cost savings resulting from a capital improvement to equal the
total cost of the capital improvement. Landlord, by itself or through an
affiliate, shall have the right to directly perform, provide and be compensated
for any services under this Lease. If Landlord incurs Expenses for the Building
or Property together with one or more other buildings or properties, whether
pursuant to a reciprocal easement agreement, common area agreement or otherwise,
the shared costs and expenses shall be equitably prorated and apportioned
between the Building and Property and the other buildings or properties.

 

  2.02 Expenses shall not include: the cost of capital improvements (except as
set forth above); depreciation; principal payments of mortgage and other
non-operating debts of Landlord; the cost of repairs or other work to the extent
Landlord is

 

25



--------------------------------------------------------------------------------

reimbursed by insurance or condemnation proceeds; costs in connection with
leasing space in the Building, including brokerage commissions; lease
concessions, rental abatements and construction allowances granted to specific
tenants; costs incurred in connection with the sale, financing or refinancing of
the Building; fines, interest and penalties incurred due to the late payment of
Taxes or Expenses; organizational expenses associated with the creation and
operation of the entity which constitutes Landlord; or any penalties or damages
that Landlord pays to Tenant under this Lease or to other tenants in the
Building under their receptive leases.

 

  2.03 If at any time during a calendar year the Building is not at least 95%
occupied or Landlord is not supplying services to at least 95% of the total
Rentable Square Footage of the Building, Expenses shall, at Landlord’s option,
be determined as if the Building had been 95% occupied and Landlord had been
supplying services to 95% of the Rentable Square Footage of the Building. If
Expenses for a calendar year are determined as provided in the prior sentence,
Expenses for the Base Year shall also be determined in such manner.
Notwithstanding the foregoing, Landlord may calculate the extrapolation of
Expenses under this Section based on 100% occupancy and service so long as such
percentage is used consistently for each year of the Term. The extrapolation of
Expenses under this Section shall be performed in accordance with the
methodology specified by the Building Owners and Managers Association.

 

3. “Taxes” shall mean: (a) all real property taxes and other assessments on the
Building and/or Property, including, but not limited to, gross receipts taxes,
assessments for special improvement districts and building improvement
districts, governmental charges, fees and assessments for police, fire, traffic
mitigation or other governmental service of purported benefit to the Property,
taxes and assessments levied in substitution or supplementation in whole or in
part of any such taxes and assessments and the Property’s share of any real
estate taxes and assessments under any reciprocal easement agreement, common
area agreement or similar agreement as to the Property; (b) all personal
property taxes for property that is owned by Landlord and used in connection
with the operation, maintenance and repair of the Property; and (c) all costs
and fees incurred in connection with seeking reductions in any tax liabilities
described in (a) and (b), including, without limitation, any costs incurred by
Landlord for compliance, review and appeal of tax liabilities. Without
limitation, Taxes shall not include any income, capital levy, transfer, capital
stock, gift, estate or inheritance tax. If a change in Taxes is obtained for any
year of the Term during which Tenant paid Tenant’s Pro Rata Share of any Tax
Excess, then Taxes for that year will be retroactively adjusted and Landlord
shall provide Tenant with a credit, if any, based on the adjustment. Likewise,
if a change is obtained for Taxes for the Base Year, Taxes for the Base Year
shall be restated and the Tax Excess for all subsequent years shall be
recomputed. Tenant shall pay Landlord the amount of Tenant’s Pro Rata Share of
any such increase in the Tax Excess within 30 days after Tenant’s receipt of a
statement from Landlord.

 

4. Audit Rights. Tenant, within 365 days after receiving Landlord’s statement of
Expenses, may give Landlord written notice (“Review Notice”) that Tenant intends
to review

 

26



--------------------------------------------------------------------------------

Landlord’s records o[ the Expenses for the calendar year to which the statement
applies. Within a reasonable time after receipt of the Review Notice, Landlord
shall make all pertinent records available for inspection that are reasonably
necessary for Tenant to conduct its review. If any records are maintained at a
location other than the management office for the Building, Tenant may either
inspect the records at such other location or pay for the reasonable cost of
copying and shipping the records. If Tenant retains an agent to review
Landlord’s records, the agent must be with a CPA firm licensed to do business in
the state or commonwealth where the Property is located. Tenant shall be solely
responsible for all costs, expenses and fees incurred for the audit. Within 90
days after the records are made available to Tenant, Tenant shall have the right
to give Landlord written notice (an “Objection Notice”) stating in reasonable
detail any objection to Landlord’s statement of Expenses for that year. If
Tenant fails to give Landlord an Objection Notice within the 90-day period or
fails to provide Landlord with a Review Notice within the 365-day period
described above, Tenant shall be deemed to have approved Landlord’s statement of
Expenses and shall be barred from raising any claims regarding the Expenses for
that year. If Tenant provides Landlord with a timely Objection Notice, Landlord
and Tenant shall work together in good faith to resolve any issues raised in
Tenant’s Objection Notice. If Landlord and Tenant determine that Expenses for
the calendar year are less than reported, Landlord shall provide Tenant with a
credit against the next installment of Rent in the amount of the overpayment by
Tenant. Likewise, if Landlord and Tenant determine that Expenses for the
calendar year are greater than reported, Tenant shall pay Landlord the amount of
any underpayment within 30 days. The records obtained by Tenant shall be treated
as confidential. In no event shall Tenant be permitted to examine Landlord’s
records or to dispute any statement of Expenses unless Tenant has paid and
continues to pay all Rent when due.

 

27



--------------------------------------------------------------------------------

EXHIBIT C

WORK LETTER

 

This Exhibit is attached to and made a part of the Lease by and between
CA-EMERYVILLE PROPERTIES LIMITED PARTNERSHIP, a Delaware limited partnership
(“Landlord”) and NEUROBIOLOGICAL TECHNOLOGIES, INC., a Delaware corporation
(“Tenant”) for space in the Building located at 2000 Powell Street, Emeryville,
California.

 

As used in this Work Letter, the “Premises” shall be deemed to mean the
Premises, as initially defined in the attached Lease.

 

  1. Landlord shall perform improvements to the Premises in accordance with the
plans prepared by Brereton Architects, dated March 24, 2005, 2005 (the “Plans”).
The improvements to be performed by Landlord in accordance with the Plans are
hereinafter referred to as the “Landlord Work.” It is agreed that construction
of the Landlord Work will be completed at Landlord’s sole cost and expense
(subject to the terms of Section 2 below) using Building standard methods,
materials and finishes. Landlord shall enter into a direct contract for the
Landlord Work with a general contractor selected by Landlord. In addition,
Landlord shall have the right to select and/or approve of any subcontractors
used in connection with the Landlord Work. Landlord’s supervision or performance
of any work for or on behalf of Tenant shall not be deemed a representation by
Landlord that such Plans or the revisions thereto comply with applicable
insurance requirements, building codes, ordinances, laws or regulations, or that
the improvements constructed in accordance with the Plans and any revisions
thereto will be adequate for Tenant’s use, it being agreed that Tenant shall be
responsible for all elements of the design of Tenant’s plans (including, without
limitation, compliance with law, functionality of design, the structural
integrity of the design, the configuration of the premises and the placement of
Tenant’s furniture, appliances and equipment).

 

  2. If Tenant shall request any revisions to the Plans, Landlord shall have
such revisions prepared at Tenant’s sole cost and expense and Tenant shall
reimburse Landlord for the cost of preparing any such revisions to the Plans,
plus any applicable state sales or use tax thereon, upon demand. Promptly upon
completion of the revisions, Landlord shall notify Tenant in writing of the
increased cost in the Landlord Work, if any, resulting from such revisions to
the Plans. Tenant, within one Business Day, shall notify Landlord in writing
whether it desires to proceed with such revisions. in the absence of such
written authorization, Landlord shall have the option to continue work on the
Premises disregarding the requested revision. Tenant shall be responsible for
any Tenant Delay in completion of the Premises resulting from any revision to
the Plans. If such revisions result in an increase in the cost of Landlord Work,
such increased costs, plus any applicable state sales or use tax thereon, shall
be payable by Tenant upon demand. Notwithstanding anything herein to the
contrary, all revisions to the Plans shall be subject to the approval of
Landlord.

 



--------------------------------------------------------------------------------

  3. This Exhibit shall not be deemed applicable to any additional space added
to the Premises at any time or from time to time, whether by any options under
the Lease or otherwise, or to any portion of the original Premises or any
additions to the Premises in the event of a renewal or extension of the original
Term of the Lease, whether by any options under the Lease or otherwise, unless
expressly so provided in the Lease or any amendment or supplement to the Lease.

 

29



--------------------------------------------------------------------------------

EXHIBIT D

COMMENCEMENT LETTER

 

(EXAMPLE)

 

This Exhibit is attached to and made a part of the Lease by and between
CA-EMERYVILLE PROPERTIES LIMITED PARTNERSHIP, a Delaware limited partnership
(“Landlord”) and NEUROBIOLOGICAL TECHNOLOGIES, INC., a Delaware corporation
(“Tenant”) for space in the Building located at 2000 Powell Street, Emeryville,
California.

 

Date   _____________________________ Tenant   NEUROBIOLOGICAL TECHNOLOGIES, INC.
Address   _____________________________     _____________________________    
_____________________________

 

Re: Commencement Letter with respect to that certain Lease dated as of the     
day of             , 2005, by and between CA-EMERYVILLE PROPERTIES LIMITED
PARTNERSHIP, a Delaware limited partnership, as Landlord, and NEUROBIOLOGICAL
TECHNOLOGIES, INC., a Delaware corporation, as Tenant, for 9,650 rentable square
feet on the 8th floor of the Building located at 2000 Powell Street, Emeryville,
California.

 

     Lease Id:                                                                  

Business Unit Number:                                         

 

Dear                              ,

 

In accordance with the terms and conditions of the above referenced Lease,
Tenant accepts possession of the Premises and agrees:

 

1. The Commencement Date of the Lease is                              .

 

2. The Termination Date of the Lease is                                     .

 

Please acknowledge your acceptance of possession and agreement to the terms set
forth above by signing all 3 counterparts of this Commencement Letter in the
space provided and returning 2 fully executed counterparts to my attention.
Tenant’s failure to execute and return this letter, or to provide written
objection to the statements contained in this letter, within 30 days after the
date of this letter shall be deemed an approval by Tenant of the statements
contained herein.

 



--------------------------------------------------------------------------------

Sincerely,

 

--------------------------------------------------------------------------------

Authorized Signatory

Agreed and Accepted:

Tenant:   NEUROBIOLOGICAL TECHNOLOGIES, INC., By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

Date:  

 

--------------------------------------------------------------------------------

 

31



--------------------------------------------------------------------------------

EXHIBIT E

BUILDING RULES AND REGULATIONS

 

This Exhibit is attached to and made a part of the Lease by and between
CA-EMERYVILLE PROPERTIES LIMITED PARTNERSHIP, a Delaware limited partnership
(“Landlord”) and NEUROBIOLOGICAL TECHNOLOGIES, INC., a Delaware corporation
(“Tenant”) for in the Building located at 2000 Powell Street, Emeryville,
California.

 

The following rules and regulations shall apply, where applicable, to the
Premises, the Building, the parking facilities (if any), the Property and the
appurtenances. In the event of a conflict between the following rules and
regulations and the remainder of the terms of the Lease, the remainder of the
terms of the Lease shall control. Capitalized terms have the same meaning as
defined in the Lease.

 

1. Sidewalks, doorways, vestibules, halls, stairways and other similar areas
shall not be obstructed by Tenant or used by Tenant for any purpose other than
ingress and egress to and from the Premises. No rubbish, litter, trash, or
material shall be placed, emptied, or thrown in those areas. At no time shall
Tenant permit Tenant’s employees to loiter in Common Areas or elsewhere about
the Building or Property.

 

2. Plumbing fixtures and appliances shall be used only for the purposes for
which designed and no sweepings, rubbish, rags or other unsuitable material
shall be thrown or placed in the fixtures or appliances.

 

3. No signs, advertisements or notices shall be painted or affixed to windows,
doors or other parts of the Building, except those of such color, size, style
and in such places as are first approved in writing by Landlord. All tenant
identification and suite numbers at the entrance to the Premises shall be
installed by Landlord, at Tenant’s cost and expense, using the standard graphics
for the Building. Except in connection with the hanging of lightweight pictures
and wall decorations, no nails, hooks or screws shall be inserted into any part
of the Premises or Building except by the Building maintenance personnel without
Landlord’s prior approval, which approval shall not be unreasonably withheld.

 

4. Landlord may provide and maintain in the first floor (main lobby) of the
Building an alphabetical directory board or other directory device listing
tenants and no other directory shall be permitted unless previously consented to
by Landlord in writing.

 

5. Tenant shall not place any lock(s) on any door in the Premises or Building
without Landlord’s prior written consent, which consent shall not be
unreasonably withheld, and Landlord shall have the right at all times to retain
and use keys or other access codes or devices to all locks within and into the
Premises. A reasonable number of keys to the locks on the entry doors in the
Premises shall be furnished by Landlord to Tenant at Tenant’s cost and Tenant
shall not make any duplicate keys. All keys shall be returned to Landlord at the
expiration or early termination of the Lease.

 

6. All contractors, contractor’s representatives and installation technicians
performing work in the Building shall be subject to Landlord’s prior approval,
which approval shall not be unreasonably withheld, and shall be required to
comply with Landlord’s standard rules, regulations, policies and procedures,
which may be revised from time to time.

 



--------------------------------------------------------------------------------

7. Movement in or out of the Building of furniture or office equipment, or
dispatch or receipt by Tenant of merchandise or materials requiring the use of
elevators, stairways, lobby areas or loading dock areas, shall be restricted to
hours reasonably designated by Landlord. Tenant shall obtain Landlord’s prior
approval by providing a detailed listing of the activity, which approval shall
not be unreasonably withheld. If approved by Landlord, the activity shall be
under the supervision of Landlord and performed in the manner required by
Landlord. Tenant shall assume all risk for damage to articles moved and injury
to any persons resulting from the activity. If equipment, property, or personnel
of Landlord or of any other party is damaged or injured as a result of or in
connection with the activity, Tenant shall be solely liable for any resulting
damage, loss or injury.

 

8. Landlord shall have the right to approve the weight, size, or location of
heavy equipment or articles in and about the Premises, which approval shall not
be unreasonably withheld. Damage to the Building by the installation,
maintenance, operation, existence or removal of Tenant’s Property shall be
repaired at Tenant’s sole expense.

 

9. Corridor doors, when not in use, shall be kept closed.

 

10. Tenant shall not: (1) make or permit any improper, objectionable or
unpleasant noises or odors in the Building, or otherwise interfere in any way
with other tenants or persons having business with them; (2) solicit business or
distribute or cause to be distributed, in any portion of the Building,
handbills, promotional materials or other advertising; or (3) conduct or permit
other activities in the Building that might, in Landlord’s sole opinion,
constitute a nuisance.

 

11. No animals, except those assisting handicapped persons, shall be brought
into the Building or kept in or about the Premises.

 

12. No inflammable, explosive or dangerous fluids or substances shall be used or
kept by Tenant in the Premises, Building or about the Property, except for those
substances as are typically found in similar premises used for general office
purposes and are being used by Tenant in a safe manner and in accordance with
all applicable Laws. Tenant shall not, without Landlord’s prior written consent,
use, store, install, spill, remove, release or dispose of, within or about the
Premises or any other portion of the Property, any asbestos-containing materials
or any solid, liquid or gaseous material now or subsequently considered toxic or
hazardous under the provisions of 42 U.S.C. Section 9601 et seq. or any other
applicable environmental Law which may now or later be in effect, Tenant shall
comply with all Laws pertaining to and governing the use of these materials by
Tenant and shall remain solely liable for the costs of abatement and removal.

 

13. Tenant shall not use or occupy the Premises in any manner or for any purpose
which might injure the reputation or impair the present or future value of the
Premises or the Building. Tenant shall not use, or permit any part of the
Premises to be used for lodging, sleeping or for any illegal purpose.

 

33



--------------------------------------------------------------------------------

14. Tenant shall not take any action which would violate Landlord’s labor
contracts or which would cause a work stoppage, picketing, labor disruption or
dispute or interfere with Landlord’s or any other tenant’s or occupant’s
business or with the rights and privileges of any person lawfully in the
Building (“Labor Disruption”). Tenant shall take the actions necessary to
resolve the Labor Disruption, and shall have pickets removed and, at the request
of Landlord, immediately terminate any work in the Premises that gave rise to
the Labor Disruption, until Landlord gives its written consent for the work to
resume. Tenant shall have no claim for damages against Landlord or any of the
Landlord Related Pates nor shall the Commencement Date of the Term be extended
as a result of the above actions.

 

15. Tenant shall not install, operate or maintain in the Premises or in any
other area of the Building, electrical equipment that would overload the
electrical system beyond its capacity for proper, efficient and safe operation
as determined solely by Landlord. Tenant shall not furnish cooling or heating to
the Premises, including, without limitation, the use of electric or gas heating
devices, without Landlord’s prior written consent. Tenant shall not use more
than its proportionate share of telephone lines and other telecommunication
facilities available to service the Building.

 

16. Tenant shall not operate or permit to the operated n coin or token operated
vending machine or similar device (including, without limitation, telephones,
lockers, toilets, scales, amusement devices and machines for sale of beverages,
foods, candy, cigarettes and other goods), except for machines for the exclusive
use of Tenant’s employees and invitees.

 

17. Bicycles and other vehicles are not permitted inside the Building or on the
walkways outside the Building, except in areas designated by Landlord.

 

18. Landlord may from time to time adopt systems and procedures for the security
and safety of the Building and Property, its occupants, entry, use and contents.
Tenant, its agents, employees, contractors, guests and invitees shall comply
with Landlord’s systems and procedures.

 

19. Landlord shall have the right to prohibit the use of the name of the
Building or any other publicity by Tenant that in Landlord’s sole opinion may
impair the reputation of the Building or its desirability. Upon written notice
from Landlord, Tenant shall refrain from and discontinue such publicity
immediately.

 

20. Neither Tenant nor its agents, employees, contractors, guests or invitees
shall smoke or permit smoking in the Common Areas, unless a portion of the
Common Areas have been declared a designated smoking area by Landlord, nor shall
the above parties allow smoke from the Premises to emanate into the Common Areas
or any other part of the Building. Landlord shall have the right to designate
the Building (including the Premises) as a non-smoking building.

 

21. Landlord shall have the right to designate and approve standard window
coverings for the Premises and to establish rules to assure that the Building
presents a uniform exterior appearance. Tenant shall ensure, to the extent
reasonably practicable, that window coverings are closed on windows in the
Premises while they are exposed to the direct rays of the sun.

 

34



--------------------------------------------------------------------------------

22. Deliveries to and from the Premises shall be made only at the times in the
areas and through the entrances and exits reasonably designated by Landlord.
Tenant shall not make deliveries to or from the Premises in a manner that might
interfere with the use by any other tenant of its premises or of the Common
Areas, any pedestrian use, or any use which is inconsistent with good business
practice.

 

23. The work of cleaning personnel shall not be hindered by Tenant after 5:30
p.m., and cleaning work may be done at any time when the offices are vacant.
Windows, doors and fixtures may be cleaned at any time. Tenant shall provide
adequate waste and rubbish receptacles to prevent unreasonable hardship to the
cleaning service.

 

35



--------------------------------------------------------------------------------

EXHIBIT F

ADDITIONAL PROVISIONS

 

This Exhibit is attached to and made a part of the Lease by and between
CA-EMERYVILLE PROPERTIES LIMITED PARTNERSHIP, a Delaware limited partnership
(“Landlord”) and NEUROBIOLOGICAL TECHNOLOGIES, INC,, a Delaware corporation
(“Tenant”) for space in the Building located at 2000 Powell Street, Emeryville,
California.

 

1. RENEWAL OPTION.

 

  A. Grant of Option Conditions. Tenant shall have the right to extend the Term
(the “Renewal Option”) for one additional period of 5 years commencing on the
day following the Termination Date of the initial Term and ending on the 5th
anniversary of the Termination Date (the “Renewal Term”), if:

 

  1. Landlord receives notice of exercise (“Initial Renewal Notice”) not less
than 9 full calendar months prior to the expiration of the initial Term and not
more than 12 full calendar months prior to the expiration of the initial Term;
and

 

  2. Tenant is not in default under the Lease beyond any applicable cure periods
at the time that Tenant delivers its Initial Renewal Notice or at the time
Tenant delivers its Binding Notice (as defined below); and

 

  3. No part of the Premises is sublet (other than pursuant to a Permitted
Transfer, as defined in Section 11 of the Lease) at the time that Tenant
delivers its Initial Renewal Notice or at the time Tenant delivers its Binding
Notice; and

 

  4. The Lease has not been assigned (other than pursuant to a Permitted
Transfer, as defined in Section 11 of the Lease) prior to the date that Tenant
delivers its Initial Renewal Notice or prior to the date Tenant delivers its
Binding Notice.

 

  B. Terms Applicable to Premises During Renewal Term.

 

  1. The initial Base Rent rate per rentable square foot for the Premises during
the Renewal Term shall equal the Prevailing Market (hereinafter defined) rate
per rentable square foot for the Premises. Base Rent during the Renewal Term
shall increase, if at all, in accordance with the increases assumed in the
determination of Prevailing Market rate. Base Rent attributable to the Premises
shall be payable in monthly installments in accordance with the terms and
conditions of Section 4 of the Lease.

 

  2. Tenant shall pay Additional Rent (i.e., Taxes and Expenses) for the
Premises during the Renewal Term in accordance with Section 4 of the Lease, and
the manner and method in which Tenant reimburses Landlord

 



--------------------------------------------------------------------------------

       for Tenant’s share of Taxes and Expenses and the Base Year, if any,
applicable to such matter, shall be some of the factors considered in
determining the Prevailing Market rate for the Renewal Term.

 

C. Procedure for Determining Prevailing Market. Within 30 days after receipt of
Tenant’s Initial Renewal Notice, Landlord shall advise Tenant of the applicable
Base Rent rate for the Premises for the Renewal Term. Tenant, within 15 days
after the date on which Landlord advises Tenant of the applicable Base Rent rate
for the Renewal Term, shall either (i) give Landlord final binding written
notice (“Binding Notice”) of Tenant’s exercise of its Renewal Option, or (ii) if
Tenant disagrees with Landlord’s determination, provide Landlord with written
notice of rejection (the “Rejection Notice”). If Tenant fails to provide
Landlord with either a Binding Notice or Rejection Notice within such 15 day
period, Tenant’s Renewal Option shall be null and void and of no further force
and effect. If Tenant provides Landlord with a Binding Notice, Landlord and
Tenant shall enter into the Renewal Amendment (as defined below) upon the terms
and conditions set forth herein. If Tenant provides Landlord with a Rejection
Notice, Landlord and Tenant shall work together in good faith to agree upon the
Prevailing Market rate for the Premises during the Renewal Term. When Landlord
and Tenant have agreed upon the Prevailing Market rate for the Premises, such
agreement shall be reflected in a written agreement between Landlord and Tenant,
whether in a letter or otherwise, and Landlord and Tenant shall enter into the
Renewal Amendment in accordance with the terms and conditions hereof.
Notwithstanding the foregoing, if Landlord and Tenant 8F8 unable t0 agree upon
the Prevailing Market rate for the Premises within 30 days after the date Tenant
provides Landlord with the Rejection Notice, Tenant’s Renewal Option shall be
deemed to be null and void and of no force and effect.

 

D. Renewal Amendment. If Tenant is entitled to and properly exercises its
Renewal Option, Landlord shall prepare an amendment (the “Renewal Amendment”) to
reflect changes in the Base Rent, Term, Termination Date and other appropriate
terms. The Renewal Amendment shall be sent to Tenant within a reasonable time
after Landlord’s receipt of the Binding Notice or other written agreement by
Landlord and Tenant regarding the Prevailing Market rate, and Tenant shall
execute and return the Renewal Amendment to Landlord within 15 days after
Tenant’s receipt of same, but, upon final determination of the Prevailing Market
rate applicable during the Renewal Term as described herein, an otherwise valid
exercise of the Renewal Option shall be fully effective whether or not the
Renewal Amendment is executed.

 

E. Definition of Prevailing Market. For purposes of this Renewal Option,
“Prevailing Market” shall mean the arms length fair market annual rental rate
per rentable square foot under renewal leases and amendments entered into on or
about the date on which the Prevailing Market is being determined hereunder for
space comparable to the Premises in the Building and office buildings comparable
to the Building in the Emeryville, California area. The determination of
Prevailing Market shall take into account any material economic differences
between the terms of this Lease and any comparison lease or amendment, such as
rent abatements, construction costs and other concessions and the manner, if
any, in which the landlord under any such lease is reimbursed for operating
expenses and taxes. The determination of Prevailing Market shall also take into
consideration any reasonably anticipated changes in the Prevailing Market rate
from the time such Prevailing Market rate is being determined and the time such
Prevailing Market rate will become effective under this Lease.

 

37



--------------------------------------------------------------------------------

F. Subordination. Notwithstanding anything herein to the contrary, Tenant’s
Renewal Option is subject and subordinate to the expansion rights (whether such
rights an designated as a right of first offer, right of first refusal,
expansion option or otherwise) of any tenant of the Building existing on the
date hereof.

 

2. RIGHT OF FIRST OFFER.

 

A. Grant of Option: Conditions. Tenant shall have the one time right of first
offer (the “Right of First Offer”)with respect to the 2,596 rentable square feet
on the 8th floor of the Building as shown on the demising plan attached hereto
as Exhibit F-1 (the “Offering Space”). Tenant’s Right of First Offer shall be
exercised as follows: at any time after Landlord has determined that the
existing tenant in the Offering Space will not extend or renew the term of its
lease for the Offering Space (but prior to leasing such Offering Space to a
party other than the existing tenant), Landlord shall advise Tenant (the
“Advice”) of the terms under which Landlord is prepared to lease the Offering
Space to Tenant for the remainder of the Term, which terms shall reflect the
Prevailing Market (hereinafter defined) rate for such Offering Space as
reasonably determined by Landlord, Tenant may lease such Offering Space in its
entirety only, under such terms, by delivering written notice of exercise to
Landlord (the “Notice of Exercise”) within 5 days after the date of the Advice,
except that Tenant shall have no such Right of First Offer and Landlord need not
provide Tenant with an Advice, if:

 

  1. Tenant is in default under the Lease beyond any applicable cure periods at
the time that Landlord would otherwise deliver the Advice; or

 

  2. the Premises, or any portion thereof, is sublet (other than pursuant to a
Permitted Transfer, as defined in Section 11 of the Lease) at the time Landlord
would otherwise deliver the Advice; or

 

  3. the Lease has been assigned (other than pursuant to a Permitted Transfer,
as defined in Section 11 of the Lease) prior to the date Landlord would
otherwise deliver the Advice; or

 

  4. Tenant is not occupying the Premises on the date Landlord would otherwise
deliver the Advice; or

 

  5. the Offering Space is not intended for the exclusive use of Tenant during
the Term; or

 

  6. the existing tenant in the Offering Space is interested in extending or
renewing its lease for the Offering Space or entering into a new lease for such
Offering Space.

 

  B. Terms for Offering Space.

 

  1. The term for the Offering Space shall commence upon the commencement date
stated in the Advice and thereupon such Offering Space shall be considered a
part of the Premises, provided that all of the terms stated in the Advice shall
govern Tenant’s leasing of the Offering Space and only to the extent that they
do not conflict with the Advice, the terms and conditions of this Lease shall
apply to the Offering Space.

 

38



--------------------------------------------------------------------------------

  2. Tenant shall pay Base Rent and Additional Rent for the Offering Space in
accordance with the terms and conditions of the Advice, which terms and
conditions shall reflect the Prevailing Market rate for the Offering Space as
determined in Landlord’s reasonable judgment.

 

  3. The Offering Space (including improvements and personality, if any) shall
be accepted by Tenant in its condition and as-built configuration existing on
the earlier of the date Tenant takes possession of the Offering Space or as of
the date the term for such Offering Space commences, unless the Advice specifies
any work to be performed by Landlord in the Offering Space, in which case
Landlord shall perform such work in the Offering Space. If Landlord is delayed
delivering possession of the Offering Space due to the holdover or unlawful
possession of such space by any party, Landlord shall use reasonable efforts to
obtain possession of the space, and the commencement of the term for the
Offering Space shall be postponed until the date Landlord delivers possession of
the Offering Space to Tenant free from occupancy by any party.

 

C. Termination of Right of First Offer. The rights of Tenant hereunder with
respect to the Offering Space shall terminate on the earlier to occur of: (i)
August 2, 2009; (ii) Tenant’s failure to exercise its Right of First Offer
within the 5-day period provided in Section A above; and (iii) the date Landlord
would have provided Tenant an Advice if Tenant had not been in violation of one
or more of the conditions set forth in Section A above. In addition, if Landlord
provides Tenant with an Advice for any portion of the Offering Space that
contains expansion rights (whether such rights are described as an expansion
option, right of first refusal, right of first offer or otherwise) with respect
to any other portion of the Offering space (such other portion of the Offering
Space subject to such expansion rights is referred to herein as (the “Encumbered
Offering Space”) and Tenant does not exercise its Right of First Offer to lease
the Offering Space described in the Advice, Tenant’s Right of First Offer with
respect to the Encumbered Offering Space shall be subject and subordinate to all
such expansion rights contained in the Advice.

 

D. Offering Amendment. If Tenant exercises its Right of First Offer, Landlord
shall prepare an amendment (the “Offering Amendment”) adding the Offering space
to the Premises on the terms set forth in the Advice and reflecting the changes
in the Base Rent, Rentable Square Footage of the Premises, Tenant’s Pro Rata
Share and other appropriate terms. A copy of the Offering Amendment shall be
sent to Tenant within a reasonable time after Landlord’s receipt of the Notice
of Exercise executed by Tenant, and Tenant shall execute and return the Offering
Amendment to Landlord within 15 days thereafter, but an otherwise valid exercise
of the Right of First Offer shall be fully effective whether or not the Offering
Amendment is executed.

 

E. Definition of Prevailing Market. For purposes of this Right of First Offer
provision, “Prevailing Market” shall mean the annual rental rate per square foot
for space comparable to the Offering Space in the Building and office buildings
comparable to the

 

39



--------------------------------------------------------------------------------

Building in the Emeryville, California area under leases and renewal and
expansion amendments being entered into at or about the time that Prevailing
Market is being determined, giving appropriate consideration to tenant
concessions, brokerage commissions, tenant improvement allowances, existing
improvements in the space in question, and the method of allocating operating
expenses and taxes. Notwithstanding the foregoing, space leased under any of the
following circumstances shall not be considered to be comparable for purposes
hereof: (i) the lease term is for less than the lease term of the Offering
Space, (ii) the space is encumbered by the option rights of another tenant, or
(iii) the space has a lack of windows and/or an awkward or unusual shape or
configuration. The foregoing is not intended to be an exclusive list of space
that will not be considered to be comparable.

 

F. Subordination. Notwithstanding anything herein to the contrary, Tenant’s
Right of First Offer is subject and subordinate to the expansion rights (whether
such rights are designated as a right of first offer, right of first refusal,
expansion option or otherwise) of any tenant of the Building existing on the
date hereof.

 

40



--------------------------------------------------------------------------------

EXHIBIT F-1

OFFERING SPACE

 

This Exhibit (the “Offering Space”) is attached to and made a part of the Lease
by and between CA-EMERYVILLE PROPERTIES LIMITED PARTNERSHIP, a Delaware limited
partnership (“Landlord”) and NEUROBIOLOGICAL TECHNOLOGIES, INC., a Delaware
corporation (“Tenant”) for space in the Building located at 2000 Powell Street,
Emeryville, California.

 

[PROPERTY MAP]

 

 



--------------------------------------------------------------------------------

EXHIBIT G

PARKING AGREEMENT

 

This Exhibit (the “Parking Agreement”) is attached to and made a part of the
Lease by and between CA-EMERYVILLE PROPERTIES LIMITED PARTNERSHIP, a Delaware
limited partnership (“Landlord”) and NEUROBIOLOGICAL TECHNOLOGIES, INC., a
Delaware corporation (“Tenant”) for space in the Building located at 2000 Powell
Street, Emeryville, California.

 

1. During the initial Term, Tenant agrees to lease from Landlord and Landlord
agrees to lease to Tenant a total of 29 non-reserved parking spaces and 0
reserved parking spaces in the parking facility servicing the Building (“Parking
Facility”). During the initial Term, Tenant shall pay in advance, concurrent
with Tenant’s payment of monthly Base Rent, the prevailing monthly charges
established from time to time for parking in the Parking Facility. Such charges
shall be payable to Landlord or such other entity as designated by Landlord, and
shall be sent to the address Landlord designates from time to time. The initial
charge for such parking spaces is $60.00 per non-reserved parking pass, per
month, and $0 per reserved parking pass, per month. Except as otherwise set
forth herein below, no deductions from the monthly charge shall be made for days
on which the Parking Facility is not used by Tenant. Tenant may, from time to
time request additional parking spaces, and if Landlord shall provide the same,
such parking spaces shall be provided and used on a month-to-month basis, and
otherwise on the following terms and provisions, and at such prevailing monthly
parking charges as shall be established from time to time.

 

2. Tenant shall at all times comply with all applicable ordinances, rules,
regulations, codes, laws, statutes and requirements of all federal, state,
county and municipal governmental bodies or their subdivisions respecting the
use of the Parking Facility. Landlord reserves the right to adopt, modify and
enforce reasonable rules (“Rules”) governing the use of the Parking Facility
from time to time including any key-card, sticker or other identification or
entrance system and hours of operation. Landlord may refuse to permit any person
who violates such Rules to park in the Parking Facility, and any violation of
the Rules shall subject the car to removal from the Parking Facility. Tenant
shall comply with and cause its employees to comply with all the Rules as well
as all reasonable additions and amendments thereto.

 

3. Unless specified to the contrary above, the parking spaces hereunder shall be
provided on a non-designated “first-come, first-served” basis. Subject to
Tenant’s rights to the reserved spaces set forth above, if any, Landlord
reserves the right to assign other specific parking spaces, and to reserve other
parking spaces for visitors, small cars, handicapped persons and for other
tenants, guests of tenants or other parties, which assignment and reservation or
spaces may be relocated as determined by Landlord from time to time, and Tenant
and persons designated by Tenant hereunder shall not park in any such location
designated for such assigned or reserved parking spaces. Tenant acknowledges
that the Parking Facility may be closed entirely or in part in order to make
repairs or perform maintenance services, or to alter, modify, re-stripe or
renovate the Parking Facility, or if required by casualty, strike, condemnation,
act of God, governmental law or requirement or other reason beyond the
operator’s reasonable control; and in such events, Landlord shall refund any
prepaid parking fee hereunder, prorated on a per diem basis.

 



--------------------------------------------------------------------------------

4. Tenant shall not store or permit its employees to store any automobiles in
the Parking Facility without the prior written consent of the operator. Except
for emergency repairs, Tenant and its employees shall not perform any work on
any automobiles while located in the Parking Facility, or on the Property. If it
is necessary for Tenant or its employees to leave an automobile in the Parking
Facility overnight, Tenant shall provide the operator with prior notice thereof
designating the license plate number and model of such automobile.

 

5. LANDLORD SHALL NOT BE LIABLE FOR ANY LOSS, INJURY OR DAMAGE TO PERSONS USING
THE PARKING FACILITY OR AUTOMOBILES OR OTHER PROPERTY THEREIN, IT BEING AGREED
THAT, TO THE FULLEST EXTENT PERMITTED BY LAW, THE USE OF THE SPACES SHALL BE AT
THE SOLE RISK OF TENANT AND ITS EMPLOYEES. WITHOUT LIMITING THE FOREGOING,
TENANT HEREBY VOLUNTARILY RELEASES, DISCHARGES, WAIVES AND RELINQUISHES ANY AND
ALL ACTIONS OR CAUSES OF ACTION FOR PERSONAL INJURY OR PROPERTY DAMAGE OCCURRING
TO TENANT ARISING AS A RESULT OF PARKING IN THE PARKING FACILITY, OR ANY
ACTIVITIES INCIDENTAL THERETO, WHEREVER OR HOWEVER THE SAME MAY OCCUR, AND
FURTHER AGREES THAT TENANT WILL NOT PROSECUTE ANY CLAIM FOR PERSONAL INJURY OR
PROPERTY DAMAGE AGAINST LANDLORD OR ANY OF THE LANDLORD RELATED EVENTS, THEN
LOOK FIRST TO ITS INSURANCE CARRIER AND TO REQUIRE THAT TENANT’S EMPLOYEES LOOK
FIRST TO THEIR RESPECTIVE INSURANCE CARRIERS FOR PAYMENT OF ANY LOSSES SUSTAINED
IN CONNECTION WITH ANY USE OF THE PARKING FACILITY. TENANT HEREBY WAIVES ON
BEHALF OF ITS INSURANCE CARRIERS ALL RIGHTS OF SUBROGATION AGAINST LANDLORD OR
LANDLORD RELATED PARTIES. Notwithstanding the foregoing, but except as provided
in Section 15 of the Lease (Subrogation) and Section 20 of the Lease (Limitation
of Liability) to the contrary, Tenant shall not be required to waive any claims
against Landlord (other than for loss or damage to Tenant’s business) where such
loss or damage is due to the negligence or willful misconduct of Landlord or any
Landlord Related Parties.

 

6. Tenant shall not assign its rights under this Parking Agreement or sublease
any of the parking spaces without the consent of Landlord. Landlord shall have
the right to terminate this Parking Agreement with respect to any parking spaces
that Tenant desires to sublet or assign its rights thereto.

 

7. Landlord hereby reserves the right to enter into a management agreement or
lease with another entity for the operation of the Parking Facility
(“Operator”). In such event, Tenant, upon request of Landlord, shall enter into
a parking agreement upon substantially the same terms hereunder with the
Operator and pay the Operator the monthly charge established hereunder, and
Landlord shall have no liability for claims arising through acts or omissions of
the Operator. It is understood and agreed that the identity of the Operator may
change from time to time during the Term. In connection therewith, any parking
lease or agreement entered into between Tenant and any Operator shall be freely
assignable by such Operator or any successors thereto.

 

43